Law Department The Lincoln National Life Insurance Company 350 Church Street Hartford, CT 06103 Scott C. Durocher Counsel Phone: 860-466-1222 Scott.Durocher@LFG.com VIA EDGAR & email September 16, 2011 Ms. Alison White Senior Counsel Office of Insurance Products Division of Investment Management Securities and Exchange Commission Room 8634; Mail Stop 8629 treet, NE Washington, DC 20549-8629 Re:Lincoln New York Account N for Variable Annuities Lincoln Life & Annuity Company of New York Initial Registration Statement on Form N-4 File No. 333-176213 Dear Ms. White: This letter and the attached page are in response to our telephone conversation of September 12, 2011, and were filed as Correspondence on EDGAR today. The blacklining reflects the most recent changes. In further response to your comments dated August 22, 2011: 1. Regardingyour response to Comment 2(a), please add a sentence that states that the contractowner is not required to make any additional purchase payments after the initial purchase payment. Response: The sentence has been added under the heading “Purchase Payments” on page 31. 2. Regardingyour response to Comment 2(b)(i), please format the sentence that states that states that Lincoln may surrender the contract if the contract value drops below $2,000 so it appears in bold type. Response: The sentence has been reformatted into bold type on page 31. 3. Regarding your response to Comment3, please delete the paragraph above the language previously deleted on page 32 regarding restrictions on transfers to the fixed account if it does not apply to this contract. Response: The paragraph referenced applies to any of the fixed account options that may be offered under the contract, including the DCA fixed account currently offered. Accordingly, we do not feel the sentence should be removed. Please call me at 860-466-1222 with further comments and questions. Sincerely, /s/ Scott C. Durocher Scott C. Durocher Counsel In accordance with money laundering laws and federal economic sanction policy, the Company may be required in a given instance to reject a purchase payment and/or freeze a contractowner's account. This means we could refuse to honor requests for transfers, withdrawals, surrenders or death benefits. Once frozen, monies would be moved from the VAA to a segregated interest-bearing account maintained for the contractowner, and held in that account until instructions are received from the appropriate regulator. Do not purchase this contract if you plan to use it, or any of its riders, for speculation, arbitrage, viatical arrangement, or other similar investment scheme. The contract may not be resold, traded on any stock exchange, or sold on any secondary market. Since you are purchasing the contract through a tax-favored arrangement, including traditional IRAs and Roth IRAs, you should consider carefully the costs and benefits of the contract (including annuity income benefits) before purchasing the contract, since the tax-favored arrangement itself provides tax-deferred growth. Replacement of Existing Insurance Careful consideration should be given prior to surrendering or withdrawing money from an existing insurance contract to purchase the contract described in this prospectus. Surrender charges may be imposed on your existing contract and/or a new surrender charge period may be imposed with the purchase of, or transfer into, this contract. An investment representative or tax adviser should be consulted prior to making an exchange. Cash surrenders from an existing contract may be subject to tax and tax penalties. Purchase Payments You may make purchase payments to the contract at any time, subject to certain conditions. You are not required to make any additional purchase payments after the initial purchase payment. There may be some restrictions on making additional purchase payments if you purchased a Living Benefit rider. See the Living Benefit Riders section of this prospectus for additional information.
